Citation Nr: 0929439	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
operative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 
1987.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
This case was remanded by the Board in December 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee 
disability has been manifested by subjective complaints of 
chronic knee pain; objective findings included crepitus and 
pain with normal extension, flexion limited to 90 degrees, no 
ankylosis, and no instability.  

2.  Degenerative arthritis of the right knee has been shown 
by X-ray evidence.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post operative residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5261, 5262 (2008). 

2.  The criteria for a separate compensable rating for 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, DCs 5003, 5010 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, the Veteran underwent VA 
examinations in November 2004 and June 2009.  As an initial 
matter, the Board finds that the VA examinations are adequate 
for rating purposes.  

Specifically, the examiners obtained a history from the 
Veteran and conducted thorough examinations and reviewed 
diagnostic studies.  Additionally, the June 2009 examiner 
noted that the claims file and outpatient treatment records 
had been reviewed.  Moreover, there is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant facts.  
Therefore, the Board can proceed to adjudicate the claim now 
on appeal.

The Veteran's right knee disability is rated at 10 percent 
disabling under DC 5257-5010 (slight recurrent subluxation or 
lateral instability and arthritis).  As noted above, he can 
be rated for instability and arthritis separately.  
Therefore, the Board will first consider whether a higher 
rating is warranted under any relevant knee disability code 
and then consider whether a separate rating is warranted for 
arthritis.  

In addition to DC 5257, the Board will also consider DCs 5256 
(ankylosis), 5260 (limitation of flexion), 5261 (limitation 
of extension), 5258 (dislocated cartilage with frequent 
locking, pain and effusion), and 5262 (malunion of tibia and 
fibula with moderate knee disability).  A higher rating for a 
right knee disability is warranted when the evidence shows 
the following:

*	ankylosis, favorable angle in full 
extension, or in slight flexion 
between 0 and 10 degrees (DC 5256, 
30 percent); 
*	moderate recurrent subluxation or 
lateral instability (DC 5257, 20 
percent); 
*	dislocated cartilage with frequent 
locking, pain and effusion (DC 5258, 
20 percent); 
*	flexion limited to 30 degrees (DC 
5260, 20 percent); 
*	extension limited to 15 degrees (DC 
5261, 20 percent); or
*	malunion of tibia and fibula with 
moderate knee disability (DC 5262, 
20 percent). 

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the entire period on appeal. 

First, ankylosis has not been shown.  Ankylosis is defined as 
a fixation of the joint.  The evidence reflects that the 
Veteran demonstrated a certain movement of the knee joint 
throughout the entire period on appeal.  Specifically, a 
finding of no ankylosis was made at the June 2009 VA 
examination.  Of note, anatomically normal range of motion of 
the knee is from 0 to 140 degrees.

In this case, the VA examinations noted ranges of motion from 
0 to 90 degrees before pain increased, in November 2004, and 
0 to 95 degrees before pain increased, in June 2009.  As 
ankylosis was not shown, as evidenced by the level of 
movement in the knee, a higher rating is not warranted under 
DC 5256.  

Next, the Veteran is currently evaluated for slight 
instability under DC 5257.  In July 2004, he underwent 
arthroscopy of the right knee, with debridement, and received 
a temporary 100 percent disability rating.  In November 2004, 
the VA examiner specifically found no right knee laxity.  
Similarly, the June 2009 VA examiner found "no instability" 
of the right knee.  As no instability has been shown, the 
evidence does not support a higher rating on this basis. 

Next, the Board finds that a higher rating is not warranted 
under DC 5258 as no finding of dislocated cartilage with 
frequent locking or effusion was noted at either VA 
examination.  Specifically, at the November 2004 examination, 
the Veteran reported that his right knee gave way but had not 
locked.  Additionally, he reported that he had intermittent 
swelling and feeling of heat with weather changes.  

In June 2009, he described locking episodes several times per 
year but less often than monthly, and no effusion or giving 
way.  At that time, he also reported constant pain in the 
right knee, self-assessed at 6 out of 10.  The VA examiner 
specifically found no clicks or snaps of the right knee.  
Lastly, the Veteran did not report to his private physician 
any problems with frequent locking, pain or effusion when he 
sought treatment for his left knee in August 2007.  Although 
he has expressed pain in the right knee, the evidence does 
not support a higher rating for frequent locking, pain or 
effusion.  

Next, based on the ranges of motion listed above, a higher 
rating is not warranted for limitation of flexion.  As noted 
above, a higher rating requires flexion limited to 30 
degrees.  In this case, even at its most limiting, flexion 
was limited to 90 and 95 degrees even with repetitive motion.  
Therefore, the evidence does not support a higher rating for 
limitation of flexion.

Similarly, a higher rating is not warranted for limitation of 
extension.  As noted above, a higher rating requires 
extension limited to 15 degrees.  In November 2004, the 
examiner noted that he had full extension of the right knee.  
Then, in June 2009, the VA examiner noted that extension was 
consistently normal even on repetitive motion.  Therefore, 
the evidence does not support a higher rating for limitation 
of extension.

Next, the Board finds that a higher rating is not warranted 
under DC 5262 as no finding of malunion of the tibia and 
fibula was noted at either examination.  Moreover, a June 
2009 X-ray did not note findings of malunion of the tibia and 
fibula.  In sum, the evidence does not more nearly 
approximate a rating in excess of 10 percent for the entire 
period on appeal.

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  Even considering his subjective 
complaints of pain and private treatment records which 
indicated that he received injections in his knees for pain 
beginning in November 2007 and every few months thereafter, 
the evidence does not warrant a higher rating for the entire 
period on appeal because the additional factors result in 
worsening range of motion but not sufficient to warrant a 
higher rating.  

In making this determination, the Board has considered his 
pain and injections for pain management under the rating 
schedule and in contemplation of additional factors affecting 
limitation of motion as set forth in DeLuca. 

Notwithstanding the above, the Board finds that a separate 
compensable rating for arthritis is warranted.  Under DC 5010 
and 5003, a rating for arthritis is warranted when the 
evidence shows: 

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups (10 percent); or
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent). 

Significantly, the June 2009 X-ray showed degenerative 
changes of the right knee.  Therefore, a separate compensable 
(10 percent) rating for arthritis is warranted.
 
Next, the Board will consider whether a rating in excess of 
10 percent for arthritis is warranted.  For the following 
reasons, the Board finds that a higher rating is not 
warranted.  Specifically, incapacitating episodes of 
arthritis have not been shown.  

For example, the June 2009 VA examiner noted that there were 
no incapacitating episodes of arthritis in the right knee.  
Further, the Veteran has not complained to his private doctor 
of any incapacitating episodes, nor does the evidence show 
that he was prescribed bed rest or hospitalized due to 
arthritis.  Therefore, the evidence does not support a 
separate rating in excess of 10 percent. 
           
The Board has considered the Veteran's statements that he had 
continuous pain and that his right knee disability had 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected right knee 
disability)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
right knee disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  Even considering his 
subjective complaints of pain, the evidence does not warrant 
a higher rating under the rating schedule or in contemplation 
of additional factors affecting limitation of motion as set 
forth in DeLuca.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's right knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

Apart from four surgeries for which the Veteran was assigned 
temporary total ratings, the evidence does not suggest that 
he otherwise underwent frequent periods of hospitalization 
with regard to his service-connected right knee disability.  
Furthermore, he has not reported that his service-connected 
disability has affected his ability to work.  In fact, 
immediately following his most recent right knee surgery in 
July 2004, he reported that he was working as a fire truck 
driver.  And, in August 2007, he reported that he was working 
for the fire department.  

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a higher rating of a 
right knee disability for the entire period on appeal.  
However, the Board finds that a separate compensable rating 
for arthritis is warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Follow-up 
letters were sent to him in September 2005, January 2008, and 
April 2008. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in January 2008, April 2008, and June 2009. 

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the July 2006 VCAA requested that he 
submit all evidence in his possession that would indicate 
that his right knee disability worsened in severity, 
including descriptions of his symptoms and other involvement, 
extension and additional disability caused by his service-
connected disability.

Additionally, a July 2005 statement of the case (SOC), March 
2007 supplemental statement of the case (SSOC),  May 2007 
SSOC, and June 2009 SSOC informed him of the specific rating 
criteria used for the evaluation of his claim.  The SOC and 
SSOCs advised him of the rating considerations of 38 C.F.R. § 
4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate scars that are superficial and painful on 
examination.  Based on the evidence above, the Veteran can be 
expected to understand from the various letters that were 
sent to him, what was needed to support his claim. 

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim as reflected in his statements and 
correspondence.  Specifically, in a January 2006 statement he 
indicated that his right knee disability had increased since 
he was service-connected.  In an October 2007 statement, he 
indicated that he thought his joints had deteriorated greatly 
over the years.  And lastly, in a May 2008 statement he 
reiterated his continuous pain and indicated that he was 
receiving new treatment (injections) for the pain. 

Further, during the VA examination in June 2009, he discussed 
the signs and symptoms of his disability, with particular 
emphasis on the impact that the right knee disability had on 
his daily life.  For example, he described the increased pain 
he felt when he was ambulatory.  These statements demonstrate 
his actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records and associated private treatment records with the 
file.  Additionally, he was afforded VA examinations in 
November 2004 and June 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 10 percent for post operative residuals 
of a right knee injury is denied.

A separate compensable rating for arthritis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


